DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 160 - 179 are pending in this application.Claims 160 - 179 are presented as currently amended claims.
No claims are presented as original claims.
No claims are newly presented.
No claims are cancelled.
Claim Objections
Claim 160 is objected to because of the following informalities: A period remains at the end of sub-point (e) of the claim. Applicant is reminded that claims must be one sentence. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 160-179 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 160 recites “that receive data from transit vehicles” support for this recitation was not found in the instant specification. Support was found for “In some embodiments, the RSU comprises a sensing module configured detecting the transit driving environment; a communication module configured to communicate with transit vehicles, TCUs, and cloud via wired or wireless media; a data processing module configured to processes, fuse, and compute data from the sensing and communication module; an interface module configured to communicate between the data processing module and the communication module . . . “ Similarly, support could not be found for claim 160’s recitation of “wherein said TCC and TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and traffic control. . . ” 
Clarification of prior specification support for new matter must be established or new matter must be cancelled from claims.
Claims 161-178 are rejected due to dependency on a previously rejected claim. Claim 179 is rejected for unsupported new matter using parallel reasoning.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 160-163, 166, 168-171, 173-175, and 177-179 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ("Transit Signal Priority (TSP): A Planning and Implementation Handbook") in view of Glaza (US 20080010011 A1) in view of Aoude (US 20190287403 A1) in view of Mudalige (US 20100256836 A1) . As regards the individual claims:
Regarding claim 160, Smith teaches a:
transit management system (Smith: pg. 004; solution that includes both transit vehicles and systems, and traffic control equipment and their respective systems [which] facilitates the movement of transit vehicles (usually those in-service), either buses or streetcars, through traffic-signal controlled intersections)
b) a traffic control unit (TCU) and traffic control center (TCC) network that process information and traffic operations instructions and provide time sensitive control instructions to transit vehicles (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network]) (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection )

    PNG
    media_image1.png
    452
    820
    media_image1.png
    Greyscale

d) traffic operations centers (TOC) (Smith: Fig. 006; Traffic Management Center)

    PNG
    media_image2.png
    579
    837
    media_image2.png
    Greyscale

and e) a cloud-based platform configured to provide information and computing services (Smith: pg. 037; TSP deployment sites [in one case )
And Smith teaches:
wherein said TCC and TCU are automatic or semi-automated computational modules (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network]) (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).)
Smith does not explicitly teach:
detailed and time-sensitive control instructions for vehicle routing, lane changing, and turning, wherein said transit management system comprises; however, Glaza does teach:
detailed and time-sensitive control instructions for vehicle routing, lane changing, and/or turning, wherein said transit management system comprises: (Glaza: ¶ 003; means of providing turn-by-turn directions with a navigation device that obtains a route from a remote source (i.e., transmitted to the [vehicle from a server ) (Glaza: ¶ 036; Services provided [include inter alia] real-time traffic advisories).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Glaza because the addition of off-board navigation techniques would be expected to yield the same advantages when applied to CATVs as when applied to personal vehicles, as in Glaza, and if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2141 (I)).
Neither Smith nor Glaza explicitly teach:
automated transit vehicles (CATVs) or send individual CATVs; however, Aoude does teach:
automated transit vehicles (CATVs) and send individual CATVs (Aoude: ¶ 038; the term “ground transportation entity” [includes] tram, streetcar, or train, among others) (Aoude: ¶ 037; “ground transportation” [further includes] autonomous, semi-autonomous, and non-autonomous [vehicles] and rail vehicles.)
Aoude further teaches:
a) a roadside unit (RSU) network (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The )
c) vehicle onboard units (OBU) (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
wherein said RSUs comprise a communications module, a sensing module, and a data processing module, (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith as modified by Glaza with the teachings of Aoude because there are a finite number of predictable solutions to problem of connecting vehicles with traffic control systems and other vehicles, including DSRC, cellular, and several proprietary solutions. Consequently, the choice of DSRC and its components (RSEs and OBEs) are an obvious matter of design choice, as applicant has not disclosed that DSRC solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with other wireless technologies.
However, none of Smith, Glaza, or Aoude explicitly teach:
operable to control connected and transit vehicles that receive data from transit vehicles, detect traffic conditions, and send control instructions to transit vehicles; however, Mudalige does teach:
operable to control connected and transit vehicles that receive data from transit vehicles, detect traffic conditions, and send control instructions to transit vehicles (Mudalige: ¶ 074; a host vehicle receives data from outside the vehicle and operates based upon the data. Such data can be communicated to the host vehicle over wireless V2X communications, for example, including over V2I communications, including data from [including] over V2V communications from a Leader Vehicle and operates based upon the data in the context of the platoon. Such data, utilized by the Follower Vehicle, can include a number of embodiments, including commands to join, leave, or maintain a position relative to the platoon, commands to assume a particular follower position within the platoon, or commands adjusting the current follower position relative to the Leader Vehicle. Such commands to a Follower Vehicle from the Leader Vehicle of a platoon can include commands based upon a GPS location that the Follower Vehicle is commanded to, for example, a follower position within the platoon. Such commands can be based upon a path history of the Leader Vehicle, describing a relative trajectory that the Follower Vehicle must follow based upon the travel of the Leader Vehicle. Such data includes either explicitly or inherently the distances necessary to maintain required )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Mudalige because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Mudalige teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
Mudalige further teaches:
and generate and provide vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (Mudalige: ¶ 074; host vehicle can maneuver based upon data [inter alia] based upon data describing a lane geometry. In this way, a host vehicle receives data from outside the vehicle and operates based upon the data [inter alia] including data from an infrastructure device, and over V2V communications, including data from nearby or target vehicles. The communicated data can include a number of embodiments, for example, including traffic signal commands, commands to transit an infrastructure device managed intersection) (Mudalige: ¶ 075; For example, if road construction is abruptly encountered, and four lanes are reduced to two, changing the platoon to an in-line formation might be advantageous in order to facilitate traffic flow through the bottleneck. Upon passing the bottleneck and traffic resuming to four lanes of travel, the platoon can be shifted back to a side-by-side formation. [Further i]f fifteen vehicles are in the platoon, an in-line formation of fifteen vehicles would be difficult to maintain through a series of traffic signals. Instead, a side-by-side formation of three columns of vehicles, each five vehicles long, would be more likely to be able to navigate the series of traffic lights without being unnecessarily split or temporarily disbanded by the changing traffic signals. The same formation, entering a 
Mudalige further teaches:
that provide data gathering, information processing, network optimization, and traffic control; and generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and wherein said OBU is configured to perform vehicle control functions by controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions (Mudalige: ¶ 074; a host vehicle receives data from outside the vehicle and operates based upon the data. Such data can be communicated to the host vehicle over wireless V2X communications, for example, including over V2I communications, including data from [including] over V2V communications from a Leader Vehicle and operates based upon the data in the context of the platoon. Such data, utilized by the Follower Vehicle, can include a number of embodiments, including commands to join, leave, or maintain a position relative to the platoon, commands to assume a particular follower position within the platoon, or commands adjusting the current follower position relative to the Leader Vehicle. Such commands to a Follower Vehicle from the Leader Vehicle of a platoon can include commands based upon a GPS location that the Follower Vehicle is )
Regarding claim 161, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) at least one of dedicated CATV lanes, non-dedicated lanes, (Smith: pg. 021; Physical priority in traffic flow (separated bus lane)) 
 and dynamic CATV-only lanes (Smith: pg. 008; An example would be an exclusive left turn lane for transit vehicles. The left turn phase is only displayed when a transit vehicle is detected in the lane [dynamic configured])
b) at least one of physical barriers and logical barriers separating lanes used for CATVs from traditional lanes used by human-driven vehicles (Smith: pg. 180; Three-block section is separated by fences or barriers from ) (Smith: pg. 049; the LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)
Regarding claim 162, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
at least one of dedicated CATV bus stops, non-dedicated CATV bus stops, curbside bus stops, and bus bay stops (Smith: pg. 029; placement of a bus stop on the [curbside] far side of an intersection provides many advantages in the design of a TSP system)
Regarding claim 163, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
at least one of manage vehicles at intersections and diverging/merging locations (Smith: pg. 008; queue jump phase shows a signal (such as a white bar) that is intended for the transit vehicle only and allows the transit vehicle to move ahead of the rest of the traffic that is waiting for a green at the intersection. An application might be the location of a near-side bus bay; the queue jump phase allows the bus to re-enter [merge] the mainstream lane before the general traffic is given a green phase to move forward.)
using priority based on the total delay and average vehicle speed (Smith: pg. 007; signal system uses cycle lengths based on the travel speed of the buses on the Denver Transit Mall so )
Regarding claim 166, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Mudalige further teaches:
a) Identifying CATVs (Mudalige: Fig. 020; [showing a vehicle authorization process is required to join the platoon to access terminal locations]).

    PNG
    media_image3.png
    405
    418
    media_image3.png
    Greyscale

b) releasing CATVs from a terminal; (Mudalige: ¶. 072; a defined position within the platoon or a follower position within the platoon can be used to describe a station or a desired spot within the platoon that a vehicle should be guided to [and released from]
and intercepting unauthorized vehicles (Mudalige: Fig. 020; [showing that unauthorized vehicles would not be allowed to form into the vehicle platoon such to access the terminal locations])
c) inspecting and maintaining CATVs; d) refueling and/or recharging CATVs; e) parking CATVs; and providing customized maintenance procedures for private and/or third-party vehicles (Mudalige: ¶ 110; autonomous driving methods can be utilized to automatically park and retrieve a vehicle, recharge or refuel a vehicle, send the vehicle for maintenance, pick up parcels, or perform any other similar tasks)
Regarding claim 168, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
perform sensing methods for at least one of dedicated lanes, non-dedicated lanes, transit stations, intersections, entrances to dedicated lanes, and in CATVs, wherein a) said methods for dedicated lanes comprise monitoring CATVs by RSUs and OBUs to collect dedicated lane data; processing, fusing, and sending said dedicated lane data to the TCC/TCU network; and sharing said dedicated lane data through the cloud platform; b) said methods for non-dedicated lanes comprise monitoring all vehicles by RSUs and monitoring the environment of CATVs by OBUs to collect non- dedicated lane data; processing, fusing, and sending said non-dedicated lane data to the TCC/TCU network; and sharing said non-dedicated lane data through the cloud platform (Smith: pg. 008; [some phases are] only displayed when a ) (Smith: Fig. 002; [showing sharing of data with cloud platform]) (Smith: pg. 049; LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)

    PNG
    media_image4.png
    761
    843
    media_image4.png
    Greyscale

d) said methods for intersections comprise monitoring pedestrian and CATVs by RSUs installed at intersections (Smith: pg. 077; Traffic signals without pedestrian actuation or push buttons must rely on a recall in the traffic controller [here acting as an RSU] that ensures a pedestrian WALK indication will be displayed during each cycle. Pedestrian Recall calls up the time necessary for pedestrian timing for specific phases that do not have pedestrian actuation. For example, when pedestrian recall is on the nontransit vehicle phase, the minimum pedestrian cycle timing (Walk and Flash Don’t Walk) will occur, potentially delaying the transit vehicle.)
e) said methods for entrances to dedicated lanes comprise detecting vehicles by entrance sensors, recording vehicle identifying information, and notifying other vehicles of vehicle entrance; and (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
f) said methods for CATVs comprise monitoring the status of vehicles and passengers by OBUs and transmitting said status to RSUs (Smith: pg. 147; On the 98 B-Line, priority is granted to buses that are two or more minutes late. The TSP Master Unit has the ability to )
Regarding claim 169, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
perform methods relating to at least one of transit-related emergencies, incidents, safety, and security, said methods comprising: (Smith: pg. 064; software . . . allows for emergency vehicle [emergency] and railroad pre-emption [safety], as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
a) detecting and identifying events by OBUs and RSUs and producing event data (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems [which include equipment acting as RSUs] will adapt to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to )
b) transmitting event data to TOCs and the cloud-based platform (Smith: pg. 055; With heavy reliance on real-time information, buses could move as quickly as possible through traffic (utilizing TSP). Real-time arrival times could be provided directly to customers through beepers, pagers, e-mail, cell phones, PDAs and so on. With cell phones and PDAs becoming ubiquitous and AVL being rapidly deployed,)
c) analyzing and evaluating event data; d) producing action plans and CATV control strategies by the TOCs and transmitting said action plans and/or CATV control strategies to the cloud- based platform and/or TCC/TCU network (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt [(produce action plans)] to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless [(cloud)] and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.)
e) sending warnings to transit users; f) updating a scheduling and dispatching plan to produce an updated scheduling and dispatching plan and transmitting said updated scheduling and/or dispatching plan to CATVs (Smith: pg. 055; Real-)
Regarding claim 170, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Aoude further teaches:
a) providing longitudinal and lateral control of CATVs wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed (Aoude: ¶ 037; "ground transportation” [includes] motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles).
b) detecting incidents, monitoring CATV components and sub-systems, providing real-time weather information, and adjusting speed according to detected speed zones; and (Aoude: ¶ 057; speed of will change due, for example, to traffic conditions, speed limits on the route, traffic signals, and other factors, the expected time of arrival at the intersection changes continuously [therefore are supplemented with] observed by a sensor tracking that entity either from the entity or from an external location. The data captured by these sensors can be used to model the patterns of motion, behaviors, and intentions of the entities. Machine learning can be used to generate complex models from vast amounts of data.) (Aoude: ¶ 150; An SRSE can process data received directly from sensors, or data )
And Smith further teaches:
c) providing route planning and guidance and managing transit network demand (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt [(produce action plans)] to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless [(cloud)] and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.)
Regarding claim 171, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) dedicated lanes used by CATVs for customized and non-customized mobility services (Smith: pg. 049; LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)
b) dedicated lanes shared by CATVs and non-automated transit vehicles, wherein RSUs send control instructions to CATVs and the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed; and (Smith: pg. 049; streetcar systems, such as in Philadelphia, ) (Smith: Fig. 005; [showing exchange of information between OBEs in fleet vehicles and RSEs on traffic controllers])
c) non-dedicated lanes shared by CATVs and human-driven vehicles (Smith: pg. 049; streetcar systems, such as in Philadelphia, that operates on roadways with mixed traffic flow.)
Regarding claim 173, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Aoude further teaches:
a) RSUs providing a location service describing CATV location without the support of vehicle-based sensors (Aoude: ¶ 146; a radar 1004 mounted on a beam 1005 above the road at the intersection will detect the entity 1002 and its speed and distance. This information can be relayed to the connected entity 1001 through the SRSE 1011 serving as a bridge between the non-connected entity 1002 and the connected entity 1001.)
b) RSUs, TCC/TCU network, and cloud-based platform providing site-specific weather and pavement condition information (Aoude: ¶ 150; An SRSE can process data received directly from sensors, or data received in broadcasts from nearby SRSEs, emergency and weather information, and other data)
While Aoude does not explicitly teach:
c) CATV control; wherein the control instructions for CATVs include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and
A system that uses radar to identify unequipped vehicles in an intersection, then uses an RSE to communicate their location and potentially unsafe driving maneuvers to an equipped-vehicle’s OBE such that the equipped-vehicle can warn the driver to take evasive actions in response to the unequipped vehicle’s unsafe driving maneuver. (Aoude: ¶ 225; [if an unconnected] vehicle about to merge into the same lane, process it and determine whether the maneuver presents a potential danger and if it should display a lane change warning to the vehicle's driver)
Therefore, before the effective filling date of the claimed invention, it would have be obvious to a person of ordinary skill in the art that Aoude has the teaching because changing between a manual means of an activity to an automatic means to accomplish the same result involves only routine skill in the art (In re Venner, 120 USPQ 192). Here, the use of a CATV is merely automating the evasive response taught as a manual driver response in Aoude, and as such, is obvious.
Regarding claim 174, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) hardware security; b) network and data security; and (Smith: pg. 088; Advanced (or Electronic) Fare Collection (AFC): means of collecting transit fares using an electronic medium such as a magnetic stripe or smart card (containing an embedded computer chip) which stores various data on validity, transactions, security protection
c) reliability, resilience, and redundancy (Smith: pg. 003; method to enhance regional mobility by improving transit travel times and reliability,)
Regarding claim 175, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Aoude further teaches:
provide blind spot detection for CATVs (Aoude: ¶ 220; A BS/LCW addresses crashes where a vehicle made a lane changing/merging maneuver prior to the crashes and alerts drivers to the presence of vehicles approaching or in their blind spot in the adjacent lane)
in dedicated lanes and non-dedicated lanes, wherein (Aoude: ¶ 006; “ground transportation” [includes] motorized vehicles (autonomous, semi-autonomous, and non-autonomous) [non-dedicated lanes], and rail vehicles [dedicated lanes])
a) blind spot detection for dedicated lanes comprises collecting and fusing data collected by RSUs and OBUs describing the road and environment for CATVs and characterizing blind spots using said data; and controlling CATVs using said data b) blind spot detection for non-dedicated lanes comprises collecting and fusing data collected by RSUs and OBUs describing the road and environment for CATVs, non-automated vehicles, and moving entities on the road side; and controlling CATVs using said data; and c) displaying the data describing the road and environment for a CATV on a display in said CATV, wherein when the data collected by an RSU and OBU conflict, the confidence of each data source is used to judge and decide the final outputs (Aoude: ¶ 225; external sensors installed on the surrounding )
Regarding claim 177, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
wherein said OBUs a) receive data from RSUs comprising CATV control instructions, travel route and traffic information, and services data wherein the control instructions include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; b) send data to RSUs comprising driver input, driver status, CATV condition data (Smith: pg. 147; On the 98 B-Line, priority is granted to buses that are two or more minutes late. The TSP Master Unit has the ability to distinguish four levels of ‘lateness’, and in case of conflict, forwards the request by the most severely late bus to the controller)
c) collect CATV data comprising engine state, speed, passenger status, dangerous goods, and surrounding objects (Smith: pg. 064; software . . . allows for emergency vehicle [surrounding objects] and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
The applied prior art does not explicitly teach:
d) take control of a CATV in adverse weather, traffic accident, and/or communication failure; however, Mudalige does teach
A method and system for full- or semi-autonomous control of a vehicle in which following distance and total error of the control system are adjusted based up communication values as set by DSRC packet errors and/or weather conditions that limit vehicle performance (Mudalige: ¶ 145; The term .delta.3 describes an extra margin that can be implemented for bad weather or difficult road conditions. As disclosed herein, the methods 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Mudalige teaches the limitation because Mudalige teaches modifying the operation of the vehicle based on weather and communications conditions, but chooses to optimize those values based on driver preference and the conditions rather than always take control of the vehicle. It would have been an obvious matter of design choice to take full control in lieu of optimizing full control running, a person of ordinary skill in the art would find the implementation of the use of optimized parameters an obvious variation of setting particular settings in full autonomous controls.
Regarding claim 178, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
said cloud-based platform is configured to perform traffic state estimation and prediction algorithms to estimate the traffic state based on a weighted data fusion method, wherein weights are determined by the quality of data provided by at least one of RSU, TCC/TCU, and TOC sensors with partial or complete detection (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt to ) (Smith: Fig. 002; [showing sharing of data with cloud platform])
Regarding claim 179, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches a :
A method (Smith: pg. 004; [system p]riority may be accomplished by a number of methods [taught herein])
However, none of Smith does not explicitly teach:
for operating and controlling connected and automated transit vehicles (CATVs), however, Mudalige does teach:
for operating and controlling connected and automated transit vehicles (CATVs), (Mudalige: ¶ 074; a host vehicle receives data from outside the vehicle and operates based upon the data. Such data can be communicated to the host vehicle over wireless V2X communications, for example, including over V2I communications, including data from [including] over V2V communications from a Leader Vehicle and operates based upon the data in the context of the platoon. Such data, utilized by the Follower Vehicle, can include a number of )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Mudalige because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Mudalige teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
Neither Smith nor Mudalige explicitly teach:
said transit management system configured to send individual CATVs detailed and time-sensitive control instructions for vehicle routing, lane changing, and/or turning; however, Glaza does teach:
said transit management system configured to send individual CATVs detailed and time-sensitive control instructions for vehicle routing, lane changing, and/or turning, (Glaza: ¶ 003; means of providing turn-by-turn directions with a navigation device that obtains a route from a remote source (i.e., transmitted to the [vehicle from a server connected] via the wireless network). Routes are generated then transmitted as route guidance data to a navigation device.) (Glaza: ¶ 036; Services provided [include inter alia] real-time traffic advisories
Neither previous art does not explicitly teach:
wherein said transit management system comprises: a) a roadside unit (RSU) network that receive data from special vehicles, detect traffic conditions, and send control instructions to special vehicles; however, Aoude does teach:
wherein said transit management system comprises: a) a roadside unit (RSU) network that receive data from special vehicles, detect traffic conditions, and send control instructions to special vehicles; (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
Smith further teaches:
b) a traffic control unit (TCU) and traffic control center (TCC) network that process information and traffic operations instructions and provide time sensitive control instructions to vehicles (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network]) (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).
c) vehicle onboard units (OBU) (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
d) traffic operations centers (TOC); (Smith: Fig. 006; Traffic Management Center)
and e) a cloud-based platform configured to provide information and computing services. wherein said RSUs comprise a communications module, a sensing module, and a data processing module, and generate and provide vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (Smith: pg. 037; TSP deployment sites [in one case has] developed a standalone system for retrieving data at the controller and transmitting the data via cellular communications to an internet-accessible archived database, which can be used to verify operational status and perform various types of analyses)
wherein said TCC and TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and traffic control; (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.
and generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and wherein said OBU is configured to perform vehicle control functions by controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions. (Mudalige: ¶ 074; host vehicle can maneuver based upon data [inter alia] based upon data describing a lane geometry. In this way, a host vehicle receives data from outside the vehicle and operates based upon the data [inter alia] including data from an infrastructure device, and over V2V communications, including data from nearby or target vehicles. The communicated data can include a number of embodiments, for example, including traffic signal commands, commands to transit an infrastructure device managed intersection) (Mudalige: ¶ 075; For example, if road construction is abruptly encountered, and four lanes are reduced to two, changing the platoon to an in-line formation might be advantageous in order to facilitate traffic flow through the bottleneck. Upon passing the bottleneck and traffic resuming to four lanes of travel, the platoon can be shifted back to a side-by-side formation. [Further i]f fifteen vehicles are in the platoon, an in-line formation of fifteen vehicles would be difficult to maintain through a series of traffic signals. Instead, a side-by-side formation of three columns of 
Claim 164 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Glaza in view of Aoude in view Mudalige in view of Galon (US 20200100057 A1). As regards the claims:
Regarding claim 164, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
c) detecting the opened or closed state of a CATV door (Smith: pg. 102; Once activation points are created, granting of priority may also be linked to other factors such as activation of passenger push buttons, length of time for door openings, and historic likeliness of stopping.)
d) detecting completion of passenger onboarding and offloading (Smith: pg. 153; Modern APC systems collect data on boardings, alightings (passengers getting off the vehicle), passenger loads, vehicle location, schedule adherence, vehicle speed, and vehicle movement (e.g. idling, stop dwell time, traffic stop and go movement, etc.). Data is collected continuously during the day and downloaded automatically in the garage for subsequent analysis.
e) coordinating entry order and stops points for CATVs arriving at a stop; and providing warnings relating to abnormal states of CATVs and managing abnormal states of CATVs (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
and f) providing warnings relating to abnormal states of CATVs and managing abnormal states of CATVs. (Mudalige: ¶ 145; The term .delta.3 describes an extra margin that can be implemented for bad weather or difficult road conditions. As disclosed herein, the methods described herein can be utilized to automatically control the vehicles of the platoon [additionally, other values can be altered in an] exemplary embodiment, for 30% DSRC packet error rate (PER) @ 300 m range, the number of consecutive packet transmissions (N) required to achieve the packet reception probability P at vehicles is given by the following relationship.)
Previously applied art does not explicitly teach:
a) determining the appropriate
a) determining the appropriate stop platform of a CATV (Galon: ¶ 009; crowdsourcing method comprises: spatially clustering stop-lookup locations for the transit stop to identify a plurality of candidate clusters; determining a centroid for each of the plurality of candidate clusters and designating the plurality of centroids as a plurality of "candidate transit stop locations").
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith as modified by Glaza and Aoude with the teachings of Galon because there are a finite number of predictable solutions to picking passengers up for transportation, including accurately determining a meeting location, or stop, and accurately guiding the vehicle to that location for boarding.
Galon further teaches:
b) determining the accuracy of CATV's position in relationship to the stop platform (Galon: ¶ 010; crowdsourcing method further comprises assessing if parameters of the winning candidate transit stop location meet threshold criteria for accuracy of data and/or likelihood of reflecting the actual transit stop location.)
Claims 165, 167, 172, and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Glaza in view of Mudalige in view of Aoude in view of Khosla (US 20190248396 A1).
Regarding claim 165, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
configured to provide at least one of
 and non-customized mobility services (Smith: pg. 178; comparisons are made between the actual arrival time and the scheduled [non-custom] time. If the bus is running on schedule then signal priority is not requested.)
None of Smith, Glaza, or Aoude explicitly teach:
provide customized mobility services; however, Khosla does teach:
provide customized mobility services (Khosla: ¶ 006; the autonomous vehicle (“AV”) can be configured among the other vehicles and railway to communicate with a rider on a peer-to-peer basis to pick up the rider on demand,).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith as modified by Glaza and Aoude with the teachings of Khosla because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 (I)). Here the predictability of custom mobility services such as taxis and ride sharing applications would motivate an inventor to apply it to CATVs.
Regarding claim 167, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. None of Smith, Glaza, or Aoude explicitly teach:
a) share and obtain traffic data between said transit management system and other shared mobility systems; however, Khosla does teach:
a) share and obtain traffic data between said transit management system and other shared mobility systems (Khosla: ¶ 007; initiating movement of the autonomous vehicle [and inter alia] may communicate with other autonomous vehicles or stationary devices alongside the track or road).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith as modified by Glaza and Aoude with the teachings of Khosla because applying a known technique to a known method ready for improvement to yield predictable results is obvious (MPEP 2143 (I), here using communication systems to share traffic state data, is well known and understood in the art and is widely used by consumer products.
Khosla further teaches:
b) share and obtain traffic incidents between said transit management system and other shared mobility systems (Khosla: ¶ 012; examples can include a safety process to transport passengers or freight along the track or railway system by detecting events that can lead to an unsafe event for the passenger or freight or other objects such as cars in a cross-road.
c) share and obtain passenger demand patterns between said transit management system and other shared mobility systems (Khosla: ¶ 010-011; system is configured to create a on demand schedule [based upon demand patterns and] the method further comprises moving the AV to an adjacent system configured with the rail, the adjacent system comprising at least one of a roadway, a waterway, airway, [etc.; and] dynamically detect a reflectance of an event from a plurality of events [which requires sharing the demand schedule])
d) dynamically adjust pricing; (Smith: pg. 088; smart card (containing an embedded computer chip) which stores various data on validity, transaction s, security protection, and in some cases user-related data type of user (e.g. senior, student or person with disabilities), loyalty programs, etc.)
e) provide for special agencies to delete, change, and share information (Smith: Fig. 002; [showing a database sharing data]).
The applied prior art does not explicitly teach:
(f) provide for the transit management system to take control of vehicles, h) provide for special agencies to take control of vehicles; i) provide for the transit management system to take control of vehicles that arrive at a platform; and j) provide the transit management system to take control of vehicles that depart from a platform; however, Khosla does teach
A method and system for autonomously controlling a vehicle to pick up and deliver a rider to designated pickup locations (Khosla: ¶ 084; In an 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Khosla teaches the limitation because It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Here, Khosla teaches autonomously picking up and delivering passengers from a designated pick-up location, the legal entity ultimately administratively in control of system is a matter of intended use, not the a matter of system design.
wherein control instructions include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (Mudalige: ¶ 074; host vehicle can maneuver based upon data [inter alia] based upon data describing a lane geometry. In this way, a host vehicle receives data from outside the vehicle and operates based upon the data [inter alia] including data from an infrastructure device, and over V2V communications, including data from nearby or target vehicles. The communicated data can include a number of embodiments, for  (Mudalige: ¶ 075; For example, if road construction is abruptly encountered, and four lanes are reduced to two, changing the platoon to an in-line formation might be advantageous in order to facilitate traffic flow through the bottleneck. Upon passing the bottleneck and traffic resuming to four lanes of travel, the platoon can be shifted back to a side-by-side formation. [Further i]f fifteen vehicles are in the platoon, an in-line formation of fifteen vehicles would be difficult to maintain through a series of traffic signals. Instead, a side-by-side formation of three columns of vehicles, each five vehicles long, would be more likely to be able to navigate the series of traffic lights without being unnecessarily split or temporarily disbanded by the changing traffic signals. The same formation, entering a long stretch of road without traffic signals, might change formation to a single column to take advantage of increased fuel efficiency made possible by drafting.)
g) provide for CATVs forming platoons with vehicles of other shared mobility service providers; (Mudalige: ¶ 075; For example, if road construction is abruptly encountered, and four lanes are reduced to two, changing the platoon to an in-line formation might be advantageous in order to facilitate traffic flow through the bottleneck.)
Regarding claim 172, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. None of Smith, Glaza, or Aoude explicitly teach:
configured as an open platform to provide functions for information inquiry by passengers and managers, customized automated driving services, legal and regulatory services, coordination and aid, broadcast, and/or user management; however, Khosla does teach:
configured as an open platform to provide functions for information inquiry by passengers and managers, customized automated driving services, legal and regulatory services, coordination and aid, broadcast, and user management (Khosla: ¶ 006; autonomous vehicle (“AV”) can be configured . . . to communicate with a rider on a peer-to-peer basis to pick up the rider on demand [by use of] an application on his/her cell phone, which tracks each of the AVs, and contact them or a central dispatch service using the application on the cell phone or other mobile device like a laptop.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith as modified by Glaza and Aoude with the teachings of Khosla because applying a known technique to a known method ready for improvement to yield predictable results is obvious (MPEP 2143 (I). In the instant case, using well known user management techniques to traffic and transit systems does not provide any unexpected or unobvious benefits beyond those that are expected from other applications.
Regarding claim 176, as detailed above, Smith as modified by Glaza as modified by Aoude as modified by Mudalige teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) a sensing module configured to sense the environment of CATVs (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
b) a communication module configured to communicate with CATVs, TCUs, and the cloud (Smith: pg. 060; Alternative approaches exist for generating a request for priority: [inter alia] direct active communication from the transit vehicle (PRG-4); or communications via the transit and/or traffic management centers based on knowledge of transit vehicle location (PRG 1, 2 or 3).)
c) a data processing module configured to process, fuse, and compute the data received from the sensing module and/or communication module; d) an interface module configured to communicate between the data processing module and the communication module wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed (Smith: pg. 060; The communications system for TSP includes the provision of )
f ) a transit station management module configured to monitor a transit station, detect passenger behavior, and control CATVs (Khosla: ¶ 084; In an example, the vehicle has a controller device coupled to the communication device to initiate movement of the drive train of the autonomous vehicle to move the autonomous vehicle to pick up the user from a pickup location along the railway system and to move the autonomous vehicle, independently from the other plurality of autonomous vehicles, along the railway system to a destination location.)
wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed; (Mudalige: ¶ 074; host vehicle can maneuver based upon data [inter alia] based upon data describing a lane geometry. In this way, a host vehicle receives data from outside the vehicle and operates based  
 and g) an intersection management module configured to monitor pedestrians and control CATVs based on traffic conditions at intersections wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed. (Smith: pg. 077; Traffic signals without pedestrian actuation or push buttons must rely on a recall in the traffic controller that ensures a pedestrian WALK indication will be displayed during each cycle. Pedestrian Recall calls up the time necessary for pedestrian timing for specific phases that do not have pedestrian actuation. For example, when pedestrian recall is on the nontransit vehicle phase, the minimum pedestrian cycle timing (Walk and Flash Don’t Walk) will occur, potentially delaying the transit vehicle.)
Response to Arguments
Applicant's remarks filed March 9, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) “means for” claim interpretation and resulting rejections of claims 160-179 is persuasive and the claim interpretation and rejection are withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection for the of improper Markush grouping is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection of claims 164 and 166 for indefiniteness of the terms accuracy and terminal is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection of claim 179 for a mixed statutory class is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims independent claims 160 and 179, and subsequent dependent claims, that ”using a TCU/TCC or a RSU to provide control instructions for controlling the vehicle's longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts, in substance, with respect to claims 161-163 that “the dedicated CATV lanes and dedicated CATV bus stops [and transit management system] are for CAVH enabled transit vehicles” which should be patentably distinguishable from “general transit vehicles taught by Smith” (Applicant’s Arguments, pg. 18). Examiner disagrees because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Smith contains a transit system based on buses improved by the application of, at least, wireless routing, signaling, and emergency vehicle data (Smith, pgs. 29-31). As such, the buses are not “general vehicles” and one of ordinary skill in the art could predict that the buses taught in Smith could be substituted for CAVH vehicles as they contain many of the same (1) wireless communication modules; (2) sensors; (3) and data processing capabilities. Consequently, Applicant's arguments with respect to obviousness of claims 161-163 have been fully considered but they are not persuasive.
Applicant also argues claims 168-171 are novel and unobvious because “Smith mainly focuses on signal timing control at intersections (See e.g., Smith page 64; signal control software allows for emergency vehicle and railroad pre- emption, as well as transit signal priority application; page 055, future traffic control system will adapt to shifts in traffic and will change signal timing to meet demand). Smith's teaching works differently from the RSU in this Application, which directly provides control instructions for vehicles to achieve automated driving” (Applicant’s Arguments, pgs. 18-19). Examiner disagrees and notes that claim 168 recites, in part, “said methods for dedicated lanes comprise monitoring CATVs by RSUs and OBUs to collect dedicated lane data; processing, fusing, and sending said dedicated lane data to the TCC/TCU network; and sharing said dedicated lane data through the cloud platform.” The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of that recitation would include monitoring of loop sensors by the TCU of a transit vehicle or a camera by an RCE, processing that output into dedicated lane information (e.g. the presence of a vehicle in a left turn lane) and sharing that information through the cloud system (Smith: pg. 008) (Smith: Fig. 006; [Traffic Management Center]) (Smith: Fig. 002). Consequently, Applicant's arguments with respect to obviousness of claims 168-171 have been fully considered but they are not persuasive.
Applicant also argues claims 173-175 are novel and unobvious because the data collected in each of these prior arts are used for non-vehicle control purposes. For example Applicant argues, in substance, for exemplar claim 174, that “Aoude discloses a radar configured at the intersection to detect the entity and its speed and location, and an SRSE serving as a bridge to share information[; h]owever, the data used by Aoude is to model the patterns of motions and behaviors rather than for controlling vehicles” (Applicant’s Arguments, pgs. 19-20). Examiner notes that claims 173 -175 are rejected in conjunction with Mudalige which teaches controlling the behavior of a vehicle. Further, it has Ex parte Masham, 2 USPQ2d 1647 (1987). As applied in instant case, Aoude’s teaching of traffic modeling is applicable to Mudalige’s vehicle control teachings despite Aoude directly not teaching longitude control.
Applicant also argues claims 176-179 and 164 are novel and unobvious with logic parallel to Applicant’s arguments toward independent claim 169, that ”using a TCU/TCC or a RSU to provide control instructions for controlling the vehicle's longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction.” (Applicant’s Arguments, pgs. 20-21). These arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Consequently, Applicant's arguments with respect to obviousness of claims 176-179 and 164 have been fully considered but they are not persuasive.
Applicant also argues claims 166 is novel and unobvious because “Mudalige does not teach using a RSU or TCC/TCU to provide control instructions for controlling CATVs at terminals” (Applicant’s Arguments, pgs. 21-22). Examiner disagrees and notes that Smith in view of Glaza in view of Aoude as relied upon in the rejection of claim 160 teach the use of an RSU and TCU/TCC combination, which in combination with Mudalige teaches the invention as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Pan (US 20190265703 A) and Hicok (US 20190265703 A). Pan discloses transport arrangement system operates to provide a service, which can receive a transport pool request from a rider and Hicok discloses a semi-autonomous shared transportation vehicles such as shuttle systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663                                                                                                                                                                                                        

/MACEEH ANWARI/Primary Examiner, Art Unit 3663